DATED ____________ 2006


BAF PRINTERS LIMITED (1)


— AND —


DAVID WOODS (2)


SERVICE AGREEMENT

Brabners Chaffe Street LLP
Solicitors
1 Dale Street
Liverpool L2 2ET

--------------------------------------------------------------------------------


INDEX

CLAUSES   PAGE     1 Definitions and Interpretation 3  2 Appointment 5  3
Duration 5  4 Duties 5  5 Remuneration 7  6 Expenses 7  7 Mobile Phone 7  8
Driving Licence and Mileage 8  9 Pension 8  10 Holidays 8  11 Illness 9  12
Medical Examination 9  13 Place of Work 10  14 Grievance and Disciplinary
Matters 10  15 Suspension 11  16 Restrictions during Employment 11  17
Confidential Information 12  18 Restrictions 12  19 Termination 14  20 Effect of
Termination 15  21 Amalgamation, Reconstruction, Transfer and Change of Director
16  22 Intellectual Property 16  23 Notices 16  24 Data Protection 17  25
General 18  SCHEDULE Intellectual Property   19 

2

--------------------------------------------------------------------------------


THIS     AGREEMENT is made on _____________, 2006


BETWEEN:-

(1) BAF PRINTERS LIMITED (registered in England and Wales under number 887241)
whose registered office is Portland House, Cross Chancellor Street, Leeds LS6
2TG (the “Company”) and


(2) DAVID WOODS of 22 Carr Hill Avenue, Calverley, Pudsey, Leeds, LS28 5QG (the
“Director”)



IT IS AGREED AS FOLLOWS:-

1. DEFINITIONS AND INTERPRETATION


  1.1 In this Agreement the following definitions apply:-


  “ Board”means the board of directors of the Company, any duly authorised
director or any committee of directors for the time being


  “ Business”means any business carried on by the Company or any Group Company
at the Cessation Date in which the Director shall have been involved to any
extent (other than de minimis) at any time during the 12 months up to and
including the Cessation Date


  “Business day” means a day (apart from a Saturday) on which clearing banks are
open for business in the City of London


  “Cessation Date” means the date the Director ceases to be a director or an
employee of the Company


  “Commencement Date” means the date of this Agreement


  “Confidential Information” means information (whether or not in documentary
form or recorded on computer disk or tape or stored on any magnetic or optical
disk or memory) relating to:-


  (i) the business, business methods, products, affairs, management systems,
research and development projects, marketing and sales data (including past
present and future sales targets, market share statistics, pricing statistics
and lists and discount structures) advertising and promotional material,
customer, client or supplier details and finances of the Company or of any other
Group Company (for the time being confidential to it or to them or treated by it
or by them as such); and


  (ii) the trade secrets (including without limitation technical data, secret
formulae, processes, inventions, designs, discoveries, technical specifications,
recipes and know-how) relating to the business of the Company or of any other
Group Company or of any of its or their suppliers, clients or customers


  whether or not in the case of documents or other written materials they are or
were marked as confidential and whether or not in the case of other information,
such information is identified or treated by the Company or any Group Company as
being confidential


3

--------------------------------------------------------------------------------


  “Employment”means the Director’s employment under this Agreement


  “ERA”means the Employment Rights Act 1996


  “Group” means the Company and any other Group Companies


  “Group Company” means any company which is for the time being a subsidiary or
holding company of the Company or a subsidiary of any such holding company


  “subsidiary company” shall have the meanings ascribed to it by sections 736
and 736A Companies Act 1985


  “holding company” shall have the meanings ascribed to it by sections 736 and
736A Companies Act 1985


  “Regulations”means the Working Time Regulations 1998


  “Restricted Area” means the United Kingdom and/or the Republic of Ireland
together with any other country in which the Company or any other Group Company:


  (i) carried on any Business or provided any goods or services in connection
with any Business at the Cessation Date; or


  (ii) carried on any Business or provided any goods or services in connection
with any Business at any time during the period of six months immediately prior
to the Cessation Date; or


  (iii) is to the knowledge of the Director to carry out any Business at any
time during the six months immediately following the Cessation Date;


  and regarding which country the Director;


  (a) was materially concerned or worked in;


  (b) had management responsibility for; and/or


  (c) obtained Confidential Information


  during the course of the Employment at any time during the period of 12 months
immediately prior to the Cessation Date


  1.2 References to a clause or schedule are to a clause of or a schedule to
this Agreement respectively


  1.3 The headings in this Agreement are for convenience only and shall not
affect its construction or interpretation


  1.4 References to any statute or statutory provision shall include any
subordinate legislation made under it, any provision which it has superseded or
re-enacted (whether with or without modification) and any provision superseding
it or re-enacting it (whether with or without modification)


4

--------------------------------------------------------------------------------


  1.5 A reference to one gender includes a reference to the other gender


2. APPOINTMENT


  2.1 The Company appoints the Director and the Director agrees to act as
Production Manager or in such other capacity as the Company may from time to
time reasonably direct on the terms of this Agreement


3. DURATION


  3.1 The Employment shall commence on the Commencement Date and shall subject
to the other provisions of this Agreement continue for a fixed period of 5 years
unless terminated earlier by either party giving to the other at least 6 months’
notice


  3.2 The Director's period of continuous employment for statutory purposes
began in 1965.


  3.3 If not previously terminated the Employment shall terminate automatically
upon the Director reaching his 65th birthday


  3.4 The Director warrants that he is entitled to work in the United Kingdom
without any additional approvals and will notify the Company immediately if he
ceases to be so entitled during the Employment


4. DUTIES


  4.1 During the Employment the Director shall:-


  4.1.1 unless prevented by ill health, devote the whole of his time, attention
and skill to the business and affairs of the Company both during normal business
hours and during such additional hours as are necessary for the proper
performance of his duties or as the Board may reasonably require from time to
time;


  4.1.2 faithfully and diligently perform such duties and exercise such powers
as may from time to time be lawfully assigned to him by the Board whether
relating to the Company or any Group Company;


  4.1.3 use his best endeavours to promote the interests of the Company and any
other Group Company for which he works pursuant to clause 4.2;


  4.1.4 observe and comply with all lawful and reasonable requests,
instructions, resolutions and regulations of the Board and keep the Board
promptly and fully informed of his conduct of the business and affairs of the
Company and provide such explanations as the Board may require;


  4.1.5 not engage in any activity which may be or may become harmful to or
contrary to the interests of the Company;


5

--------------------------------------------------------------------------------


  4.1.6 report to the Board in writing any matter relating to the Company or any
Group company or any of its or their offices or employees which he becomes aware
of and which could be the subject of a qualifying disclosure as defined by
section 43B of the ERA; and


  4.1.7 accept (if offered) appointment as a director of the Company or any
Group company and resign any such appointment if requested by the Board without
any claim for damages or compensation


  4.2 The Director may be required to perform services not only for the Company
but also for any other Group Company and to accept such offices in any such
Company as the Board may from time to time reasonably require without further
remuneration


  4.3 The Company shall be entitled at any time to appoint another person to act
jointly with the Director in any capacity in which the Director may be employed


  4.4 The Director’s normal hours of work are 37.5 hours, between Monday to
Friday inclusive each week together with such additional hours as may be
required for the proper performance of his duties. The Director acknowledges
that he shall not receive further remuneration in respect of such additional
hours


  4.5 4.5.1 The Company may in its absolute discretion at any time after notice
of termination shall have been given by either party lawfully terminate this
Agreement with immediate effect by paying to the Director an amount equal to his
basic salary entitlement for the then unexpired period of notice [together with
such further amount as is equal to the fair value of any other benefits to which
the Director is contractually entitled under the terms of this Agreement during
such unexpired period of notice] (subject [in either case] to deduction at
source of Income Tax and National Insurance contributions)


  4.5.2 The sum referred to in clause 4.5.1 above may be paid in installments on
the last working day of each month following termination of the employment for
such portion of the notice period stipulated in clause 3.1 as the Director does
not perform work for services on his own account or for any other party of a
recognisable remunerative nature


  4.5.3 For the avoidance of doubt the right of the Company to make a payment in
lieu of notice does not give rise to the right of the Director to receive such a
payment


  4.6 During any period of notice to terminate this Agreement, given either by
the Company or by the Director, the Company shall be under no obligation to
provide the Director with any work and may at any time during such period
suspend the Director on full pay and benefits from his employment or exclude him
from the premises of the Company and other Group Companies


  4.7 Where the Company requires the Director to remain away from work pursuant
to clause 4.6 above during any period of notice to terminate this Agreement, the
Director shall comply with any conditions laid down by the Company and whilst on
full pay and benefits the Director shall not be entitled to work for any other
person, firm, client, company, organisation or on the Director’s own behalf
without the Company’s prior written permission and the Company may require the
Director not to contact customers or employees of the Company or any Group
Company


6

--------------------------------------------------------------------------------


  4.8 The Director acknowledges that for the purposes of the Regulations, his
working time is unmeasured and that he falls within regulation 20 of the
Regulations and that therefore the provisions in the Regulations regarding
maximum hours of working time, daily rest, weekly rest or rest breaks do not
apply to the Director


5. REMUNERATION


  5.1 The Company shall pay to the Director during the Employment a salary at an
annual rate of £47,000 gross (or such other sum as may from time to time be
agreed)


  5.2 The rate of salary shall be reviewed once in each year, usually in or
around 1 April by the [Company’s remuneration committee] (starting in April
2007). The review does not imply an increase. There will be no review of salary
after notice has been given by either party to terminate the Employment


  5.3 The salary of the Director shall accrue evenly on a day to day basis and
shall be paid by 12 equal calendar monthly instalments in arrears on or around
the [last Thursday] of each calendar month by credit transfer to his bank
account


  5.4 The remuneration payable to the Director under this Agreement shall be
inclusive of any sums received or receivable as remuneration or director’s fees
from any Group Company and accordingly the Director will account to the Company
for any such remuneration, fees or interest


  5.5 The Director shall be entitled to participate in the Company’s
discretionary bonus scheme applicable from time to time (the “Bonus Scheme”).
Subject to a maximum of 30% of the Director’s basic salary, the Company will
determine the size and date of any bonus payment as it sees fit at the
discretion of the Board and with particular reference to the overall level of
profitability of the Company. The Company reserves the right in its absolute
discretion to vary the terms and/or the amount of bonus payable under the Bonus
Scheme. The Director will not be eligible for any payment under the Bonus Scheme
if he is no longer employed by the Company or if he is working out a period of
notice (whether given by the Director or the Company) on the date that any
payment under the Bonus Scheme is made


  5.6 The Director expressly agrees that the Company may make such deductions
from salary or other payments due on the termination of or during the Employment
as may be necessary to reimburse the Company against any liability of or
incurred by the Director to the Company including but not limited to loans,
advances, relocation expenses and excess holiday payments


6. EXPENSES


  6.1 The Company shall refund to the Director all reasonable and authorised
travelling, hotel, entertaining, telephone bills and other expenses properly
incurred by him in the performance of his duties upon the production of proper
invoices or other evidence of expenditure (if required). Any credit or charge
card supplied to the Director by the Company shall be used solely for expenses
incurred in the course of the Director’s duties and must be returned to the
Company if the Director’s employment is terminated for whatever reason


7

--------------------------------------------------------------------------------


7. MOBILE PHONE


  7.1 The Company shall provide the Director with a mobile phone as a tool for
performing his duties and shall reimburse the Director for business calls made.
On termination of the Employment the Director shall promptly return or account
for the mobile phone to the Company in satisfactory condition together with any
chargers or documents relating to it. Failure to do so shall entitle the Company
to withhold any outstanding monies due from the Company to the Director up to
the value of the mobile phone


8. DRIVING LICENCE AND MILEAGE


  8.1 It is an express condition of the Employment that the Director holds and
continues to hold a valid driving licence at al times if driving forms part of
his duties. If the Director loses his licence for any reason, he must notify the
Company Secretary immediately. If the Director loses his licence his continued
employment may be at risk if he is unable to make alternative arrangements to
perform his duties which are entirely satisfactory to the Company


  8.2 The Company shall reimburse the Director for business miles at a rate of
40p for the first 10,000 business miles and 25p per mile thereafter


9. PENSION


  9.1 The Company operates a contributory Pension Scheme in which the Director
is eligible to participate subject to the rules of the scheme from time to time
in force. The Company will contribute an amount equivalent to 6.4% of the
Director’s basic salary provided that the Director contributes an amount
equivalent to 8.2% of his basic salary. The Company reserves the right to vary
the scheme or to change pension provider


  9.2 A contracting out certificate is not in force in respect of the Employment


10. HOLIDAYS


  10.1 In addition to the 8 statutory bank holidays the Director shall be
entitled to 25 business days paid holiday in each 12 month period running [1st
January to 31st December] in each year (“a holiday year”), to be taken at times
approved by the Board. The Director shall not be entitled to carry any
unutilised holiday entitlement forward from one holiday year to another without
the consent of the Board, or to receive any monetary compensation for any
unutilised holiday entitlement. If the Employment commences part way through the
holiday year, the Director’s holiday entitlement during the first year of the
Employment shall be calculated on a pro-rata basis, rounded up to the nearest
whole day


  10.2 Upon the termination of this Agreement for whatever reason the Director
shall as appropriate either be entitled to pay in lieu of unutilised holiday
entitlement or shall be required to repay to the Company any salary received for
holiday taken in excess of his actual entitlement and any sums repayable by the
Director may be deducted from any outstanding salary or other payments due to
the Director. Where such termination is pursuant to clause 19.1 (or grounds for
such dismissal exist at the time of termination) or where the termination
follows the Director’s resignation in breach of clause 3.1, such accrued but
untaken holiday shall be based on the Director’s minimum holiday entitlement
under the Regulations only and not on his entitlement under clause 10.1. For
these purposes any paid holiday that has been taken by the Employee (including
any paid holiday on public holidays) shall be deemed first to be statutory paid
holiday. The Director’s entitlement to holiday shall be deemed to accrue pro
rata per completed month throughout each holiday year of the Employment


8

--------------------------------------------------------------------------------


  10.3 If either party has served notice to terminate the Employment the Company
may require the Director to take any accrued but unused holiday entitlement
during the notice period


11. ILLNESS


  11.1 If the Director shall at any time be incapacitated by illness or accident
from performing his duties then he shall as soon as possible on the first day of
absence inform [a member of the Board] of such illness or accident and of the
expected date of his return to work


  11.2 In the case of absence not expected to exceed 7 days a self-certification
form must be completed and sent to [the Company Secretary] without delay. For
periods of absence exceeding 7 days a medical certificate must be forwarded to
[the Company Secretary] as soon as possible following the seventh day of absence
and on each occasion thereafter to cover the entire period of absence


  11.3 Subject to compliance with the provisions of clauses 11.1 and 11.2, and
subject to the Company’s right to terminate the Employment for any reason
including, without limitation, incapacity, if the Director is at any time
prevented by illness, accident or other incapacity from properly carrying his
duties under this agreement he shall be paid:


  11.3.1 his salary for up to 3 months' absence in aggregate in any period of 12
months; and


  11.3.2 thereafter such remuneration (if any) as the Board shall in its
absolute discretion allow


  Once sick pay under this clause 11.3 has expired the Director shall have no
further entitlement to sick pay until he has returned to work for a consecutive
period of [eight] weeks. The Company shall be entitled to deduct from the
Director’s salary or such remuneration any Statutory Sick Pay to which the
Director may be entitled under the provisions of the Social Security
Contributions and Benefits Act 1992 and/or any other sickness or injury benefits
otherwise recoverable by or payable to the Director


  11.4 For the purposes of calculation of Statutory Sick Pay the days on which
the Director could qualify for payments are Monday, Tuesday, Wednesday, Thursday
and Friday


  11.5 If the Director is prevented by incapacity from properly performing his
duties under this agreement for a consecutive period of 5 working days the
Company may (without prejudice to the provisions of clause 4.3) appoint another
person or persons to perform those duties until such time as the Director is
able to resume fully the performance of his duties


  11.6 If any sickness absence appears to be occasioned by action, negligence or
omission for which a third party may be liable, the Director shall notify the
Board immediately, providing such particulars as the board may reasonably
require. If required by the Board he shall refund to the Company any amounts
received by him from any such third party provided that such refund shall not
exceed the amount of damages or settlement monies if any recovered by the
Director from that third party in respect of loss of remuneration less the costs
he reasonably incurred in recovering such sums


9

--------------------------------------------------------------------------------


12. MEDICAL EXAMINATION


  12.1 The Director may be required at any time to attend a doctor or clinic
nominated by the Company to be medically examined whether or not he is suffering
or has suffered any period of sickness or incapacity. The Director shall ensure
the prompt delivery of the medical report to the Company. The Company will
comply with the provisions of the Access to Medical Reports Act 1988 in making
any such request. Notwithstanding the provisions of the Act, the Director will
allow the Company access to any medical report or any medical records relating
to his physical or mental health by a medical practitioner and shall authorise
such medical practitioner to disclose to and discuss with the [Company
Secretary] the results of any such medical examination


13. PLACE OF WORK


  13.1. The Director’s place of work will be at the Company’s offices at
Portland House, Cross Chancellor Street, Leeds, but he shall, if so requested by
the Company:-


  13.1.1 travel to and work at such places (whether within or outside the United
Kingdom) in such manner, on such occasions and for such periods as the Company
may from time to time reasonably require but not outside the United Kingdom for
periods exceeding [1] month in any 1 year, and


  13.1.2 on reasonable notice from the Company move house within the United
Kingdom for the better performance of his duties and the Company shall give to
the Director such financial assistance as the Company shall in its absolute
discretion deem fair and reasonable in the circumstances


14. GRIEVANCE AND DISCIPLINARY MATTERS


  14.1 If the Director has any grievance he may apply in writing to any director
of the Company for his grievance to be considered by the Board and a member of
the Board shall meet with the Director to consider the matter usually within 2
weeks of that application and respond to the Director usually within 7 days of
that meeting


  14.2 There are no special disciplinary rules which apply to the Director and
any disciplinary matters affecting him shall be dealt with by the Board


  14.3 If the Director is dissatisfied with any decision of the Board regarding
any grievance or disciplinary matter he may apply in writing to the chairman of
the Board or any non-Executive director of the Company for his case to be
re-considered who shall meet with the Director to consider the matter usually
within 2 weeks of that application and respond to the Director usually within 7
days of that meeting


  14.4 The Company is aware of its obligations under the Statutory Dismissal and
Disciplinary Procedures and Statutory Grievance Procedures. Although the Company
does not have a separate dismissal procedure applicable to the Director, before
any decision is taken to dismiss the Director in any situation which is covered
by the Statutory Disciplinary and Dismissal Procedures, as a minimum, the
Director will be:


  14.4.1 told in writing the reason why his employment is at risk;


10

--------------------------------------------------------------------------------


  14.4.2 invited to a meeting at a reasonable time and place (at which he may be
accompanied) to discuss the matter and to which the Director must take all
reasonable steps to attend;


  14.4.3 informed of the Company's decision in writing; and


  14.4.4 told of his right of appeal if the decision taken is to dismiss.


  However, the Director has no contractual entitlement under this clause, under
the statutory procedures or otherwise


15. SUSPENSION


  15.1 The Company shall not be under any obligation to vest in or assign to the
Director any powers or duties or to provide any work for the Director and the
Company may at any time or from time to time suspend the Director from the
performance of his duties and exclude him from any premises of the Company
(whether or not the Company or the Director has served notice to terminate this
Agreement). During any such period of suspension the Company shall continue to
pay the Director his basic salary


16. RESTRICTIONS DURING EMPLOYMENT


  16.1 During the Employment the Director shall not:-


  16.1.1 be directly or indirectly interested, engaged or concerned in the
conduct of any other business, or


  16.1.2 engage in any activity which the Board reasonably considers may be, or
become, harmful to the interests of the Company or of any other Group Company or
which might reasonably be considered to interfere with the performance of the
Director’s duties under this Agreement; or


  16.1.3 pledge the credit of the Company or any Group Company other than in the
day to day running of the business or enter into any contracts or obligations
involving the Company or any Group Company in major or substantial commitments;
or


  16.1.4 become engaged in public office; or


  16.1.5 make any public statement (whether written or oral) to the media or
otherwise relating to the affairs of the Company or any Group Company without
the prior consent of the Board


  16.2 Clause 16.1 shall not apply:-


  16.2.1 to any act undertaken by the Director as a representative of the
Company or any other Group Company or with the prior written consent of the
Board, or


  16.2.2 to any interest in investments which are for the time being dealt in on
any recognised investment exchange as defined in section 207 Financial Services
Act 1986 where the Director (together with his spouse, children, parents and
parents’ other issue) neither holds nor is beneficially interested in more than
a total of 3 per cent of those investments in issue


11

--------------------------------------------------------------------------------


17. CONFIDENTIAL INFORMATION


  17.1 At all times the Director shall keep confidential any Confidential
Information


  17.2 The Director shall not use or disclose to any person any Confidential
Information and shall during the Employment use his best endeavours to prevent
or avoid its use or disclosure


  17.3 The obligations in this clause shall continue to apply after the expiry
of the Employment for whatever reason and whether or not in breach of contract
without any time limit


  17.4 This clause shall apply, modified as appropriate, in relation to each of
the Group Companies and the Director shall, upon the request of any Group
Company, enter into a separate agreement or undertaking with it to that effect


  17.5 The Director shall not be restrained from disclosing any Confidential
Information which:


  17.5.1 he is authorised in writing to disclose by the Board;


  17.5.2 had entered the public domain unless it enters the public domain as a
result of an unauthorised disclosure by the Director or an authorised disclosure
for an unauthorised purpose by the Director or anyone else employed or engaged
by the Company or any Group Company;


  17.5.3 he is required to disclose by law; or


  17.5.4 he is entitled to disclose under the Public Interest Disclosure Act
1998 provided that the disclosure is made in an appropriate way to an
appropriate person having regard to the provisions of that Act and clause 4.1.6


18. RESTRICTIONS


  18.1 The Director hereby agrees and confirms that during the course of the
Employment he will obtain knowledge of trade secrets and other confidential
information concerning the business, dealings and financial affairs of the
Company and other Group Companies with which the Director may be associated or
involved and their customers and suppliers details of which are not in the
public domain. The Director hereby acknowledges and agrees with the Company’s
right to protect it’s legitimate business interests and those of other Group
Companies, and that the covenants set out below are reasonably necessary for the
protection of the Company’s legitimate business interests


  18.2 The Director agrees and confirms that during the course of his employment
he will have dealings with fellow employees (including directors) of the Company
and may have dealings with employees (including directors) of other Group
Companies and the Director recognises the Company’s and other Group Companies’
legitimate business interests in developing and maintaining a stable and trained
workforce. The Director acknowledges and recognises that the Company’s right to
protect it’s workforce is a legitimate business interest


12

--------------------------------------------------------------------------------


  18.3 The Director covenants with the Company that, except with the prior
written consent of the Company, he will not whether as principal or agent, and
whether alone or jointly with, or as director, manager, partner, shareholder,
employee or consultant of, any other person, directly or indirectly:-


  18.3.1 for so long as he is a director or employee of the Company or any other
Group Company and for a period of 24 months from the Cessation Date establish,
carry on, or be engaged, concerned or interested in any business within the
Restricted Area which competes with the Business


  18.3.2 for so long as he is a director or employee of the Company or any other
Group Company and for a period of 24 months from the Cessation Date, in
connection with any business of the Company/Group as carried on at the Cessation
Date employ or solicit or contact with a view to employment or engagement by any
person, any person who is an employee of the Company/Group and was employed at
any time during the 6 months prior to the Cessation Date whether or not such
person would commit a breach of contract by leaving his employment with the
Company/that Group Company (provided that this clause shall not relate to any
person employed or engaged in a purely clerical, administrative or secretarial
capacity)


  18.3.3 for so long as he is a director or employee of the Company or any other
Group Company and for a period of 24 months from the Cessation Date in
competition with the Company/Group approach, canvass solicit or otherwise
endeavour to entice away from the Company or any other Group Company (or assist
another person in competition with the Company/Group to approach canvass solicit
or otherwise endeavour to entice away from the Company or any other Group
Company) the custom of any person who at any time during the 12 months prior to
the Cessation Date shall have been a customer or supplier of the Company/Group
and with whom the Director shall have personally had dealings; or


  18.3.4 for so long as he is a director or employee of the Company or any other
Group Company and for a period of 24 months from the Cessation Date use his
knowledge of or influence over any person who at any time during the 12 months
prior to the Cessation Date shall have been a customer or supplier of the
Company/Group (and with whom the Director shall have personally had dealings) to
or for his own benefit or the benefit of any other person carrying on business
in competition with the Business or otherwise use his knowledge of or influence
over any such customer or supplier to the detriment of the Company or any other
Group Company;


  18.3.5 for a period of 24 months from the Cessation Date solicit, interfere
with, tender for or endeavour to entice away from the Company or any Group
Company any contract, project or piece of work, or the renewal of any of them,
carried on by the Company or any Group Company which is current and in progress
at the Cessation Date or which is in the process of negotiation at that date and
in respect of which the Director had a material involvement


  18.4 None of the restrictions contained in clause 18 shall prohibit any
activities by the Director which are not in direct or indirect competition with
any business being carried on by the Company or any other Group Company at the
Cessation Date


13

--------------------------------------------------------------------------------


  18.5 Nothing in clause 18 shall preclude the Director from having an interest
in investments which are for the time being dealt in on any recognised
investment exchange as defined in Section 207 of the Financial Services Act 1986
where the Director (together with his spouse, children, parents and parents’
other issue) neither holds nor is beneficially interested in more than a total
of 3 per cent of those investments in issue


  18.6 At no time after the Cessation Date shall the Director directly or
indirectly represent himself as being interested in or employed by or in any way
connected with the Company or any other Group Company, other than as a former
employee of the Company


  18.7 If the Company gives notice to the Director to terminate his employment
under clause 3.1 and the Company requires the Director to serve his notice
period but not to perform his duties pursuant to clauses 4.6 and 4.7 (“Garden
Leave”) then any time spent on Garden Leave shall be deducted from the periods
specified in clause 18.3


  18.8 The Director agrees that, having regard to all the circumstances, the
restrictions contained in this clause are reasonable and necessary for the
protection of the legitimate business interests of the Company/Group and that
they do not bear harshly upon him and the parties agree that:-


  18.8.1 each restriction shall be read and construed independently of the other
restrictions in this clause so that if one or more are found to be void or
unenforceable as an unreasonable restraint of trade or for any other reason the
remaining restrictions shall not be affected, and


  18.8.2 if any restriction is found to be void but would be valid and
enforceable if some part of it were deleted or its duration, area of application
or range of prohibited activities were reduced, that restriction shall apply
with such deletion or modification as may be necessary to make it valid and
enforceable


  18.9 In the event that the Director receives an offer of employment or request
to provide services either during the Employment or during the currency of the
restrictive periods set out in clause 18.3 the Director shall provide
immediately to such person, company or other entity making such an offer or
request a full and accurate copy of this Agreement signed by both parties
together with any subsequent letter or document varying the terms of this
Agreement


19. TERMINATION


  19.1 Notwithstanding any other provisions of this Agreement, in any of the
following circumstances the Company may terminate the Employment immediately by
serving notice on the Director to that effect. In such event the Director shall
not be entitled to any further payment from the Company except such sums as
shall have accrued due at that time. The circumstances are if the Director:-


  19.1.1 commits any serious breach of this Agreement or any act of gross
misconduct or any serious neglect in the discharge of his duties or otherwise
fails to faithfully and diligently perform and exercise such powers as may from
time to time be lawfully assigned to him by the Board;


  19.1.2 repeats or continues (after warning) any breach of this Agreement;


14

--------------------------------------------------------------------------------


  19.1.3 commits any act of fraud, dishonesty or conduct tending to bring
himself or the Company or any Group Company into disrepute;


  19.1.4 commits any act of bankruptcy or takes advantage of any statute for the
time being in force offering relief for insolvent debtors;


  19.1.5 is or becomes of unsound mind or is or becomes a patient for any
purpose of any enactment relating to mental health;


  19.1.6 is convicted of any criminal offence (other than minor offences under
the Road Traffic Acts or the Road Safety Acts for which a fine or non-custodial
penalty is imposed), which might reasonably be thought to bring himself or the
Company or any Group Company into disrepute;


  19.1.7 is disqualified from holding office in the Company or any Group Company
or another company because of wrongful trading under the Insolvency Act 1986 or
the Company Directors Disqualification Act 1986;


  19.1.8 ceases to be eligible to work in the United Kingdom in accordance with
section 8 of the Asylum and Immigration Act 1996;


  19.1.9 refuses (without reasonable cause) to accept employment on the terms
and in the circumstances specified in clauses 21.1 21.2; or


  19.1.10 resigns as or otherwise ceases to be a director of the Company,
otherwise than at the Company's request


  19.2 If at any time the Director is prevented by illness, accident or other
incapacity from performing his duties properly for a period or periods totalling
at least 130 business days in any period of 12 consecutive calendar months then
the Company may terminate his employment by giving him no less than 1 months’
notice to that effect


20. EFFECT OF TERMINATION


  20.1 Upon the termination of this Agreement, for whatever reason, the Director
shall:-


  20.1.1 resign without claim for compensation from all positions held by him in
the Company or in any other Group Company but without prejudice to any claim he
may have against the Company for breach of contract or under the ERA;


  20.1.2 execute the appropriate form of transfer of any shares held by him as
nominee for the Company or for any other Group Company in favour of such other
person as that company shall require;


  20.1.3 execute any bank mandate, letter or other document required to sever
his connection with the Company or with any other Group Company; and


  20.1.4 deliver to the Company or to its authorised representative all
documents and any other property of whatever nature and wherever situated
belonging to the Company or any other Group Company and in his possession or
under his control. Such property includes, without limitation company car, keys,
books, correspondence, lists of customers, notes, memoranda, plans,
calculations, forecasts, drawings, computer programmes, passwords, information
stored on computer and other documents made or compiled by, or delivered to, the
Director during the Employment, including all copies, and which relate in any
way to the business, finances or affairs of the Company or of any other Group
Company. The Director acknowledges that all property and rights in the documents
and property belong to and remain with the Company or any other Group Company as
the case may be


15

--------------------------------------------------------------------------------


  20.2 In order to secure the performance of his obligations under clauses
20.1.1 to 20.1.3, the Director irrevocably authorises the Company to appoint
some person on his behalf to sign and deliver any document and do any thing
considered requisite by the Company


  20.3 The Director hereby agrees that following the termination of this
Agreement for whatever reason he shall not have any claim against the Company in
respect of any rights he may have acquired under any Inland Revenue approved or
non-approved share option scheme or share scheme operated by the Company or by
any other Group Company


21. AMALGAMATION, RECONSTRUCTION, TRANSFER AND CHANGE OF DIRECTOR


  21.1 If the Company is wound up for the purposes of reconstruction or
amalgamation the Director shall not as a result or by reason of any termination
of the Employment or the redefinition of his duties within the Company or the
Group arising or resulting or from any reorganisation of the Group have any
claim against the Company for damages for termination of the Employment or
otherwise so long as he shall be offered employment with any concern or
undertaking resulting from such reconstruction or amalgamation on terms and
conditions no less favourable to the Executive than the terms contained in this
Agreement


  21.2 If the Director shall at any time have been offered but shall have
unreasonably refused or failed to agree to the transfer of this Agreement by way
of novation to a company which has acquired or agreed to acquire the whole or
substantially the whole of the undertaking and assets or not less than fifty per
cent of the equity share capital of the Company the Director shall have no claim
against the Company by reason of the termination of the Employment by the
Company on one month’s notice to the Director given within one month of such
offer


  21.3 The appointment of the Director as a director of the Company or any Group
Company does not amount to a term of employment and the Company reserves the
right to remove any such directorship at any time for any reason. Where the
Company exercises this right, this shall not amount to a breach of this
agreement and shall not give rise to a claim for damages or compensation


22. INTELLECTUAL PROPERTY


  22.1 The provisions of the schedule shall have effect


  22.2 The Company has no liability to account to the Director for any revenue
or profit derived or resulting from any invention belonging to the Company or
any Group Company but this does not prejudice any of the Director’s rights under
section 40 of the Patents Act 1977


16

--------------------------------------------------------------------------------


23. NOTICES


  23.1 Any notice under this Agreement shall be in writing signed by or on
behalf of the party giving it


  23.2 Any such notice may be served by personal delivery, or by sending it by
telex or facsimile transmission or by prepaid first class letter through the
post, to:-


  23.2.1 in the case of the Company, its registered office for the time being;
and


  23.2.2 in the case of the Director, his address specified in this Agreement or
such other address as he may notify to the Company in accordance with this
Agreement


  23.3 Any such notice shall (unless the contrary is proved) be deemed to have
been served if by delivery, when delivered, if by telex or facsimile
transmission, when despatched and if by first class post, on the day on which in
the ordinary course of post it would be delivered. In proving such service it
shall be sufficient to prove, where appropriate, that the notice was properly
addressed and posted, or that the telex or facsimile transmission was despatched


24. DATA PROTECTION


  24.1 The Director’s personal data will be held by the Company in its manual
and automated filing systems. The Director consents to the processing and
disclosure of such data both inside and, where necessary, outside the European
Economic Area in order for the appointment to be performed and this Agreement to
be fulfilled, for decisions to be made regarding the Director’s employment or
continued employment, for obtaining or carrying out work from or for customers
or potential customers, or for the purpose of any potential sale of over 50% of
the shares of the Company or any Holding Company of the Company or other change
of control or any potential transfer of the Director’s employment under the
Transfer of Undertaking (Protection of Employment) Regulations 1981. Disclosure
may include, in the case of sale, change of control or transfer, disclosure to
the potential purchaser or investor and their advisors and, in the case of
obtaining or carrying out work, disclosure to customers or potential customers


  24.2 The Director consents to the Company processing sensitive data including
medical information for the purpose of the performance of the Director’s
employment and fulfilment of this agreement and determining the Director’s
fitness to carry out duties on behalf of the Group. The Director further
consents to the Company processing data regarding sex, status, race, ethnic
origin, religion, sexual orientation or disability for the purpose of monitoring
to ensure equality of opportunity within the Company. The Director consents to
the Company holding and processing his personal data for administrative and
management purposes and “sensitive personal data” (as defined in the Data
Protection Act 1998)


  24.3 The Company may make any such data available to advisers, those who
provide products and/or services to the Company (such as payroll
administrators), regulatory authorities, potential or future employers,
governmental or quasi-governmental organisations and potential purchasers of the
Company or the business in which the Director works


  24.4 The Director shall use all reasonable endeavours to keep the Company
informed of any changes to his personal data


  24.5 The Director acknowledges that in the course of the Employment he shall
have access to personal and sensitive data relating to other employees and he
agrees to comply with the Company’s Data Protection Policy at all times


17

--------------------------------------------------------------------------------


25. GENERAL


  25.1 This Agreement is in substitution for all previous contracts of service
(whether written or oral) between the Director and the Company or any other
Group Company, which shall be deemed to have been terminated by mutual consent
as from the Commencement Date and the Director shall have no further right
against the Company or any other Group Company in respect of any such contract


  25.2 The Director acknowledges that the provisions of clauses 16, 17, 18 and
22 shall constitute separate undertakings given for the benefit of each Group
Company and may be enforced by any of them


  25.3 The expiration or termination of this Agreement for whatever reason and
whether or not in breach of contract shall not prejudice any claim which either
party may have against the other in respect of any pre-existing breach of or
contravention of or non-compliance with any provision of this Agreement nor
shall it prejudice the coming into force or the continuance in force of any
provision of this Agreement which is expressly or by implication intended to or
has the effect of coming into or continuing in force on or after such expiration
or termination


  25.4 There are no collective agreements which directly affect the terms and
conditions of the Director's employment


  25.5 This Agreement constitutes the written statement of the terms of
employment of the Director provided in compliance with part I of the ERA


  25.6 This Agreement shall be governed by and construed in accordance with the
laws of England and Wales for the time being in force and the parties agree to
submit to the exclusive jurisdiction of the English Courts


  25.7 The Contracts (Rights of Third Parties) Act 1999 shall not apply to this
agreement and no person shall have any rights under it.


IN     WITNESS whereof the parties have executed this Agreement as a deed the
day and year first before written

18

--------------------------------------------------------------------------------


SCHEDULE

INTELLECTUAL PROPERTY

1. In this schedule, unless the context requires otherwise, “intellectual
property” means intellectual property rights of any description in any country
(whether written, registered or registrable or not) including letters patent,
trade marks, service marks and registered designs (and all applications and
rights to apply for registration of any of them in any country) design rights,
logos, devices, trading names, copyrights, utility models, business names,
know-how, inventions, discoveries, improvements, designs, processes and
techniques, trade secrets and confidential information and rights under any
agreements to use any of the same


2. If the Director (whether alone or with others) shall at any time during the
Employment make an invention (whether or not patentable) within the meaning of
the Patents Act 1977 (an “Invention”) relating to or capable of being used in
the business of the Company [or any Group Company] he shall promptly disclose to
the Company full details thereof to enable the Company to assess the Invention
and to determine whether under the applicable law the Invention is the property
of the Company


3. Subject to sections 39 to 42 Patents Act 1977, if any Invention belongs to
the Company the Director shall consider himself as a trustee for the Company in
relation to each such Invention and shall, at the request and expense of the
Company, execute all instruments and do all things necessary to vest all right,
title and interest in any such Invention in the Company or its nominee
absolutely as legal and beneficial owner and to secure and preserve full patent
or other appropriate forms of protection for such Invention in any part of the
world


4. If any Invention does not belong to the Company, the Company may acquire for
itself or its nominee the Director’s rights in that Invention within 3 months
after disclosure pursuant to paragraph 1 above on fair and reasonable terms to
be agreed, or in default of agreement at a price to be determined by a single
expert to be nominated by agreement or at the request of either the Company or
the Director, by the President for the time being of the Chartered Institute of
Patent Agents, such acquisition to be completed within 1 month of the
determination of the price


5. If the Director (whether alone or with others) shall at any time during the
Employment create or make any discovery, design or other work (whether
registrable or not and whether or not a copyright work), which is not an
Invention nor made or created by the Director and wholly unconnected with the
employment of the Director (“Works”), the Director shall forthwith disclose to
the Company full details thereof and shall consider himself a trustee for the
Company in relation to all such Works. The Director shall at the request and
expense of the Company execute all instruments and do all things necessary to
vest all right, title and interest in and to any such Works in the Company or
its nominee absolutely as legal and beneficial owner


6. In consideration of the Company entering into this Agreement the Director
hereby assigns to the Company by way of assignment of future copyright the
copyright, design and other proprietary rights (if any) for the full term
thereof throughout the world in respect of all copyright works created or made
by the Director during the Employment, save for those copyright works created or
made by the Director and wholly unconnected with the employment of the Director


7. If the Director (whether alone or with others) shall at any time during the
period of the Employment generate any idea, method or information relating to
the business, finances or affairs of the Company or capable of use by the
Company which is not an Invention or Works (“Information”) he shall promptly
disclose to the Company full details of the Information and the Director
acknowledges such Information belongs to the Company


8. The Director shall not except, as provided in this schedule or as may be
necessary in the course of his employment, disclose or make use of any
Invention, Works or Information, which belongs to the Company unless and until
the Company’s right under paragraph 4 above shall have expired


19

--------------------------------------------------------------------------------


9. The Director shall give notice in writing to the Company promptly on becoming
aware of any infringement or suspected infringement of any intellectual property
right in any Invention, Works or Information


10. The Director shall not do or fail to do any act which would or might
prejudice the rights of the Company under this schedule 11. Rights and
obligations under this schedule shall continue in force after the termination of
this Agreement in respect of each Invention, Works and Information and shall be
binding upon the representatives of the Director


12. The Director hereby irrevocably waives any rights the Director may have
under Chapter IV (moral rights) of Part I of the Copyright, Designs and Patents
Act 1988 and any corresponding foreign rights in respect of all Works


13. The Director hereby irrevocably appoints the Company to be his Attorney in
his name and on his behalf to execute any such instrument or do anything as may
be desirable and generally to use his name for the purposes of giving to the
Company (or its nominee) the full benefit of the provisions of this schedule or
of the Company’s entitlement under statute and in favour of any third party a
certificate in writing signed by any Director or the Secretary of the Company
that any Instrument or act falls within the authority hereby conferred shall be
conclusive evidence that such is the case


EXCUTED AS A DEED      )
by the Company                  )
acting by:-                            )

                                        Director

                                        Director/Secretary

EXCUTED AS A DEED      )
by the Director in the;         )
presnece of:-                         )

Signature of Witness:
Name:
Address:

Occupation: